DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the coupling sleeve" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the adapter plate-side release button" in the 2nd line, “one or more locking jaws in the 2nd line, “the coupling sleeve in the 3rd line, and “one or more locking projections” in the 3rd line.  There is insufficient antecedent basis for these limitation in the claim.

Claim 5 recites the limitation "the head restraint bars" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the seating surface" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the back side" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the back plate" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the fan rotation axis" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Glucksman (US 5,601,636) in view of Prescott et al (US 2013/0181492 hereinafter “Prescott”).

In regards to claim 1:
	Glucksman teaches an air purifier, wherein the air purifier consists of a fan (74) in a portable housing, which has at least one air intake region (20) for sucking air into the housing and at least one air discharge region (22) for blowing the air out of the housing, with a cleaned discharge air flow flowing out into the passenger compartment (via filter 84).
	Glucksman does not teach a mount for a vehicle, wherein the mount consists of an adapter plate that can be detachably fixed in different positions in the interior of the motor vehicle, and that the air purifier is rotatably mounted in the adapter plate.
	Prescott teaches a mount for a vehicle that has an adapter plate (200) that can be detachably fixed in different positions and can rotate the mounted unit in order to mount inside of the vehicle while allowing adjustable positions.


In regards to claim 5:
	Prescott teaches the adapter plate to be mounted to head restraint bars, and that it can be mounted by a belt, wherein the claim does not recite a belt but merely the potential of being able to mounted via a belt.

In regards to claim 6:
	Prescott teaches the adapter plate can be mounted to a seating surface of a seat via a vehicle side seat belt, wherein the claim does not recite a seating surface nor a vehicle side seat belt but merely the potential of being able to mounted via the belt.

In regards to claim 7:
	Prescott teaches two wings (142) that extend in the radial direction and support the mounting.

In regards to claim 8:
	Glucksman teaches a jack plug (27) that engages a socket in a wall, however it would have been obvious to one of ordinary skill in the art to have a mating socket on the mount to allow power to flow to the air purifier.


	Glucksman teaches fins in the air intake region and fins in the air discharge region (fins 20 in the intake region, 22 in the discharge region), wherein air is sucked into the housing between the fins in the air intake region and discharged between the fins in the air discharge region.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Glucksman as applied to claim 1 above, and further in view of McDevitt (US 2002/0116789).

In regards to claim 2:
	Glucksman does not teach the adapter plate having a coupling sleeve that is bell shaped and can be locked in the interior of the air purifier in an opening.
	McDevitt teaches a coupling sleeve (12) that is bell shaped that can be locked in an opening (28) in order to fasten a component.
	It would have been obvious to one of ordinary skill in the art to use a bell shape coupling that inserts into an opening, wherein this is a known alternative of mounting components.  Wherein having a protrusion in the adapter plate to mate with a secondary component in a bell shaped male to opening female configuration would have been obvious as a way of mounting two components to one another.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Glucksman as applied to claim 1 above, and further in view of Dry et al (US 2016/0167587 hereinafter “Dry”).

In regards to claim 3:
	Glucksman does not teach a locking closure integrated into a coupling sleeve that can be unlocked by an adapter plate side release button.
	Dry teaches an adapter plate having a coupling sleeve that can unlock a component via an adapter plate side release button (416) in order to unlock a locked configuration of the mount.
	It would have been obvious to one of ordinary skill in the art to use a release button in order to unlock a locked configuration to release the mounted component.

In regards to claim 4:
	Glucksman does not teach a locking closure integrated into a coupling sleeve that can be unlocked by an adapter plate side release button.
	Dry teaches an adapter plate having a coupling sleeve that can unlock a component via an adapter plate side release button (416) in order to unlock a locked configuration of the mount via disengaging a locking jaw (464).
	It would have been obvious to one of ordinary skill in the art to use a release button in order to unlock a locked configuration to release the mounted component, wherein the component is locked via a locking jaw.  Having the locking jaw on the backside of the air purifier would have been obvious since that is the side that is mounted.


9 is rejected under 35 U.S.C. 103 as being unpatentable over Glucksman as applied to claim 1 above, and further in view of Wang et al (US 2009/0205498 hereinafter “Wang”).

In regards to claim 9:
	Glucksman does not teach the air intake and air discharge to be arranged on the outer circumference of the housing in different regions when seen from the fan rotation axis.
	Wang teaches an air intake (112) and an air discharge (114) arranged on an outer circumference of a housing in different regions when seen from the fan rotation axis in order to take in air and discharge air in a known alternative configuration.
	It would have been obvious to one of ordinary skill in the art to have the air intake and air discharge on the outer circumference of the housing in order to use a known configuration of arranging components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747